The plaintiff in error, hereinafter called defendant, was convicted in the district court of Delaware county on a charge of manslaughter in the first degree, and his punishment fixed by the court at imprisonment for five years in the state penitentiary. *Page 275 
The death of the defendant having been suggested to this court, and it having been made to appear to the court by affidavit and showing of the county attorney that the defendant died on the 13th day of January, 1930, the opinion heretofore filed in said cause is withdrawn, and the said cause is abated.